     Case 3:19-cv-00607-LRH-WGC Document 20
                                         19 Filed 12/28/20 Page 1 of 4
                                                                     2




 1 Jeffrey L. Hartman, Esq.
   Nevada Bar No. 1607
 2 HARTMAN & HARTMAN
   510 W. Plumb Lane, Suite B
 3 Reno, NV 89509
   T: (775) 324-2800
 4 F: (775) 324-1818
   notices@bankruptcyreno.com
 5 Attorney for James S. Proctor, Receiver
 6
 7                                UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9    GLENBROOK PARTNERS, L.P., a Nevada               Case No. 3:19-cv-00607-LRH-WGC
      limited partnership,
10
                                                       [PROPOSED]
                                                       ORDER      ORDER CONFIRMING
                                                             CONFIRMING
11                Plaintiff,                           SALE TO GLENBROOK PARTNERS, L.P.
                                                       AND AUTHORIZING CLERK TO
12    v.                                               EXECUTE ASSIGNMENT OF PATENTS
                                                       PURSUANT TO F.R.CIV.P. 70
13    ANGELICA THERAPEUTICS, INC., a
      Delaware Corporation; and DOES 1 through
14    10, inclusive,
15
                  Defendants.
16
17          On October 23, 2020, James S. Proctor (“Proctor” or “Receiver”), filed his request for entry
18   of an order confirming a sale of personal property, by credit bid, to judgment creditor Glenbrook
19   Partners, L.P. and, pursuant to F.R.Civ.P. 70, directing the Clerk of the Court, or any other person
20   designated by the Court, to execute USPTO Form PTO-1595 to assign the interest of patents
21   owned by Angelica Therapeutics, Inc. (“Angelica”), to the Receiver, ECF No. 14. No response
22   or opposition was filed to this request.
23          NOW THEREFORE, FOR GOOD CAUSE APPEARING, THE COURT HEREBY
24   ORDERS:
25          1.        That the $52,000 credit bid received from judgment creditor Glenbrook Partners,
26   L.P. during the auction conducted on October 14, 2020 for the sale of personal property consisting
27   of three patents, nos: US 8,252,897 B2, US 8,470,414 B2 and US 10,059,750 B2 (“Patents”) is
28   confirmed.


                                                      1
     Case 3:19-cv-00607-LRH-WGC Document 20
                                         19 Filed 12/28/20 Page 2 of 4
                                                                     2




 1          2.      To be able to effectuate the purposes of this receivership, the Clerk of the Court is
 2   directed to execute the Assignment of Patent, USPTO Form PTO-1595, attached as Exhibit A
 3   hereto, transferring title to the Patents to Receiver Proctor and, in turn authorizing Proctor to
 4   transfer title, utilizing the same form, to Glenbrook Partners, L.P.
 5          IT IS SO ORDERED.
 6          DATED this
            DATED : _______________________.
                       28th day of December, 2020.
 7
 8
                                                   UNITED STATES
                                                   LARRY R. HICKSDISTRICT JUDGE
 9
                                                   UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
Case
 Case3:19-cv-00607-LRH-WGC
      3:19-cv-00607-LRH-WGC Document
                             Document19-1
                                      20 Filed
                                          Filed12/28/20
                                                12/28/20 Page
                                                          Page31ofof42




                  (;+,%,7$



                  86372)RUP372




                  (;+,%,7$
      Case
       Case3:19-cv-00607-LRH-WGC
            3:19-cv-00607-LRH-WGC Document
                                   Document19-1
                                            20 Filed
                                                Filed12/28/20
                                                      12/28/20 Page
                                                                Page42ofof42




"OHFMJDB5IFSBQFVUJDT *ODCZ@@@@@@@@@@@@@@@        +BNFT41SPDUPS 3FDFJWFSGPS
$MFSLPGUIF$PVSUJO$BTF/PDW        "OHFMJDB5IFSBQFVUJDT *OD
-3)8($ 64%JTUSJDU$PVSU %JTUSJDUPG
/FWBEB PSEFSBUUBDIFE                      Y
                                                              3JEHF4U 4VJUF

 Y
                                                    3FOP
                                                    /FWBEB
                                                      64"                           




                                                64  #
                                                64  #BOE
                                                64  #


                                                             
     +BNFT41SPDUPS 3FDFJWFSGPS
     "OHFMJDB5IFSBQFVUJDT *OD


              3JEHF4U 4VJUF

     3FOP
     /FWBEB                      
                


              KTQ!NBEWBOUBHFDPN



              12/29/2020
                                                                                               4
